Citation Nr: 1010681	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-06 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for respiratory 
problems due to asbestos exposure.  

2.  Entitlement to service connection for right leg 
disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1962 to 
February 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision in 
which the RO denied the Veteran's claims.  The Veteran 
perfected a timely appeal.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2010.  A transcript 
of that hearing has been reviewed and associated with the 
claims file.  


FINDINGS OF FACT

1.  In a July 2009 statement, the Veteran expressed his 
desire to withdraw from appellate review his claim for 
service connection for respiratory problems due to asbestos 
exposure.  

2.  Competent medical evidence shows that the Veteran's right 
leg disability is causally related to his military service.






CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's 
substantive appeal on the issue of entitlement to service 
connection for residuals of a pregnancy have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.204(b), (c) (2009).  

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for right leg disorder 
are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claim, the Board finds that all 
notification and development action needed to fairly 
adjudicate this appeal has been accomplished. 

II.  Analysis

A.  Respiratory Claim

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2009).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2009).  

The record reflects that the Veteran perfected a timely 
appeal of the January 2007 rating decision that denied 
entitlement to service connection for respiratory problems 
due to asbestos exposure.  Thereafter, in a May 2008 written 
statement, the Veteran expressed his desire to withdraw this 
claim from appellate review.  The Board finds that this 
statement qualifies as a valid withdrawal of the issue of 
entitlement to service connection for respiratory problems 
due to asbestos exposure is dismissed.  See 38 C.F.R. § 
20.204 (b).  

In view of the Veteran's expressed desires, the Board 
concludes that further action with regard to this issue is 
not appropriate.  The Board does not have jurisdiction over 
this withdrawn claim.  As such, the issue is dismissed.  

B.  Right Leg Claim

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  Service connection will also be presumed 
for certain chronic diseases if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran testified at the January 2010 Board hearing, that 
he slipped and fell down stairs while he was stationed in 
France.  The Veteran stated he sustained a right knee 
fracture as a result of this incident.  However, service 
treatment records are void of any complaint of or treatment 
for a right knee or leg injury.  A March 2008 written 
statement from a fellow Veteran shows that the Veteran 
sustained a right knee fracture while in France.  The 
Veteran's buddy stated that the Veteran was unable to bend 
his knee and was in a walking cast for thirty days.  He went 
on to say that he visited the Veteran in the hospital while 
he was recovering.  In another sworn statement, received, at 
the VA in March 2008, the Veteran's Sergeant submitted a 
written statement which showed that in 1962 the Veteran had a 
bad fall and injured his right knee.  The Sergeant explained 
that the Veteran was placed in a walking cast and when the 
cast was removed, the Veteran was unable to bend his leg and 
was admitted to the hospital.  

VA treatment records show continued treatment for right knee 
pain and loss of range of motion.  VA treatment records show 
that the Veteran had right total knee replacement in January 
2007.  

A 1984 private treatment record showed that the Veteran 
complained of a right knee injury after twisting his right 
knee at work.  The Veteran reported a history of a fracture 
of the right patella in 1962.  A right knee arthroscopic 
surgery was performed.  In 1988 the Veteran again complained 
of right knee pain, swelling, and giving away.  Another right 
knee arthroscopic surgery was performed.  A 2004 private 
treatment record showed continued complaint of pain and 
swelling in the right knee.  

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).
In the instant case there is medical evidence of a current 
disability.  The Veteran has been diagnosed with lateral 
meniscus tears of the right knee and has had total right knee 
replacement surgery at the VA.  With respect to whether there 
is evidence of in-service incurrence, the Board finds that 
after resolving all reasonable doubt in the Veteran's favor, 
there is.  The Veteran testified at the January 2010 Board 
hearing that he fractured his right knee while on active 
duty.  In this regard, service treatments are void of any 
treatment for such an injury.  However, several statements 
from fellow Veterans, including the Veteran's Sergeant, 
corroborate the Veteran's testimony that he fractured his 
right knee while on active duty.  Finally the Board notes 
that in a 1984 private treatment record (which pre-dates the 
Veteran filing a claim for benefits from the VA), the 
Veteran, while seeking treatment for his right knee, reported 
that he fractured his right knee in 1962.   

The Board notes that lay statements made when medical 
treatment was being rendered may be afforded greater 
probative value.  These records were generated with a view 
towards ascertaining the Veteran's then state of physical 
fitness; they are akin to statements of diagnosis and 
treatment and are of increased probative value.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate; 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive 
proper care).  Thus, the Board finds that there is credible 
lay testimony of an in-service injury to the right knee.  

Finally, with respect to Hickson element (3), there is 
medical evidence of a nexus between the Veteran's in-service 
injury and his current disability.  A February 2008 statement 
from one of the Veteran's private physician's stated that it 
is medically probable that the Veteran's right knee pathology 
is related to the Veteran's service related trauma.  Thus, 
following a full review of the record, and giving the Veteran 
the benefit of the doubt, the Board concludes that service 
connection for a right leg disability is warranted.




ORDER

Entitlement to service connection for respiratory problems 
due to asbestos exposure is dismissed.  

Entitlement to service connection for right leg disability is 
granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


